Citation Nr: 1308257	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).

In November 2011, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge, and a transcript of the proceedings is of record. 

At the hearing, the Veteran submitted additional evidence in the form of additional VA treatment records and a statement from his private treating physician, along with a waiver of RO consideration of this additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a psychiatric disability, rated 30 percent disabling; a right foot disability rated as 20 percent disabling; a low back disability evaluated as 20 percent disabling; tinnitus evaluated as 10 percent disabling; a right knee disability and a left knee disability each evaluated as 10 percent disabling; a left foot disability evaluated as 10 percent disabling; and for hearing loss evaluated as non-compensably disabling.  His combined disability evaluation is 70 percent.  

In this case, the evidence of record reflects that the Veteran has been self-employed as a barber since 1968.  He indicated on a May 2009 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) that he continues to work part-time as a barber.  VA examinations  pertaining to the Veteran's service-connected disabilities performed in 2009 and 2010 fail to indicate that the Veteran is unable to obtain and maintain gainful employment due to each of his service-connected disabilities individually.  However, during the November 2011 Board hearing, the Veteran testified that, while he continued to work part-time at 25 hours a week, he had to reduce his hours drastically in 2009 because of his service-connected disabilities, in particular, those affecting his back, knees, and feet.  Furthermore, the Veteran's private physician submitted a statement in February 2010, indicating that the Veteran's post-traumatic and degenerative osteoarthritis had become significant enough that he no longer was able to maintain employment.  In a statement dated in October 2011, the same physician indicated that the Veteran had significant degenerative osteoarthritis that had gotten progressively worse, and that it had become increasingly difficult for the Veteran to work.  

The records from the Veteran's private physician should be sought.  Likewise, a more current examination should be conducted to determine the effects of the Veteran's service connected disabilities on his employability.  Lastly, updated VA treatment records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims folder, physically or electronically, VA medical records pertaining to the Veteran that are dated since January 2009.  

2.  With any necessary assistance from the Veteran, obtain any records pertaining to the Veteran from the Catoosa Family Clinic.  

3.  Schedule the Veteran for an appropriate VA examination/s to address whether the Veteran's service-connected disabilities, both individually and as a whole, render him unable to secure or follow a substantially gainful occupation.  The examiner is asked to review the Veteran's claims folder and note in his/her examination report that such a review was conducted. 

The examiner should then state whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities; (adjustment reaction, degenerative joint disease of the right foot, L-1 fracture with low back pain, bilateral tinnitus, degenerative joint disease of the right knee, left knee condition, degenerative joint disease of the left foot, and bilateral hearing loss).  The examination report should include a complete rationale for all opinions and conclusions expressed, including consideration of the Veteran's particular education, training, and work history.  

4.  Then, readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


